DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “where the determining determines using one or more electronic devices of the plurality of electronic devices” in lines 10-11.  It is unclear what is meant by “the determining determines using” is the determination performed by one or more electronic devices of the plurality of electronic devices or is data simply received from one or more electronic devices of the plurality of electronic devices and used to determine the activity level. 
Dependent claims 2-16 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method of monitoring and analyzing behavior of students in a classroom or group. The limitation of for each breakout group (BOG) of the plurality of BOGs, determining a BOG activity level over the computer network from the activity of each student's electronic device during the BOG, where the determining determines using one or more electronic devices of the plurality of electronic devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the computer network” and “electronic devices” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the computer network” and “electronic devices”  language, “for each breakout group (BOG) of the plurality of BOGs, determining a BOG activity level over the computer network from the activity of each student's electronic device during the BOG, where the determining determines using one or more electronic devices of the plurality of electronic devices” in the context of this claim encompasses monitoring a group of students engaged in an activity and determining a level of effort put forth by the group. Similarly, the limitations of: monitoring and presenting are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the preamble “A method of monitoring a plurality of breakout groups of an active-learning class … where the monitoring is performed by the instructor” makes clear that the claim is a mental process encompassing an instructor observing and analyzing students with the use of generic computer equipment. Similarly, the limitation of presenting on a display of the first electronic device a graphical representation of BOG activity level for each BOG of the plurality of BOGs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for recitation of generic computer components such as comparing the relative activity level of several groups and picturing the level graphically.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites generic computer components – a plurality of electronic devices in a computer network and a display of the first electronic device. These components are recited at a high-level of generality (i.e., as a generic computer or display implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Gathering and analyzing information using conventional techniques and displaying the result are insufficient to show any improvements in existing technology. MPEP 2106.05(a)II. citing TLI Communications v. AV Auto. LLC, 823 F.3d 607, 612-13 (Fed. Cir. 2016). Further, requiring the use of software to tailor information and provide it to the user on a generic computer amounts to mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  MPEP 2106.05(f)(2). citing Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with a plurality of electronic devices in a computer network and a display of the first electronic device amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-30. Examiner further notes that dependent claims expressly requiring the use of a mathematical formula, such as claims 5, 7, 21, and 23, are Mathematical formulas or equations and therefore fall under both the Mathematical concepts and the Mental Process groupings of abstract ideas.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 17-20, 22, 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,600,335 (“Donovan”).
erning claim 1, Donovan discloses A method of monitoring a plurality of breakout groups (col. 3 ll. 23-38 (“The ATTEST system is a collaborative learning and assessment framework that … provides a structure for monitoring and analyzing trainee performance and communication during group training exercises.”), col. 4 ll. 14-16) of an active-learning class using a plurality of electronic devices in a computer network (Fig. 1A, col. 4 ll. 11-14 (“The trainees 30 may operate media devices 50 to communicate with each other and with structural training elements of the ATTEST system 100.”)), where the plurality of electronic devices includes a first electronic device operated by an instructor (Figs. 3D-E col. 10 ll. 51-58 (“The display mechanism 307 provides a display 370 that may be used by observer/instructor 22 on computer platform 26.”)), a plurality of second electronic devices each operated by a student of a plurality of students (Fig. 1A, col. 4 ll. 11-14 (“The trainees 30 may operate media devices 50 to communicate with each other and with structural training elements of the ATTEST system 100.”)), and one or more servers (Fig. 3B (Servers 310B), col. 3 ll. 7-9 (“Shared exercise resources, such as servers, are accessed by every student using the same credentials.”), col. 13 ll. 32-36), where each breakout group of the plurality of breakout groups includes a plurality of students (col. 4 ll. 14-17 (“The trainees 30 may be organized into one or more groups—as shown in FIG. 1A, the trainees 30 are organized into two groups, 32 and 34. In an aspect, individual trainees 30 may belong to only one of the groups 32 and 34.”)), and where the monitoring is performed by the instructor (col. 10 ll. 51-58 (“The display mechanism 307 provides a display 370 that may be used by observer/instructor 22 on computer platform 26. The display 370 is described with reference to FIGS. 3D and 3E. The evaluation mechanism 308 may be used to provide real-time, local evaluation (e.g., at control platform 26—, said method comprising: 
for each breakout group (BOG) of the plurality of BOGs, determining a BOG activity level over the computer network  (col 6, ll. 2-10(“In an embodiment, the ATTEST program 200 further operates to evaluate performance of the trainee group 32 by assessing trainee group performance after each injectable event, including, for each correct action, determining a timing of the corresponding action taken and applying a weight to the correct action.”) from the activity of each student's electronic device during the BOG (col. 6 ll. 8-12 (“the ATTEST program 200 then computes an event score as a sum of the product of the weight and the positive score for each correct action and the negative score for each incorrect action; and computes a cumulative event score by summing events scores for each injected event.”) The event score is an activity level, which uses the actions of each group member as inputs.), where the determining determines using one or more electronic devices of the plurality of electronic devices (Fig. 1B, col. 5 ll. 4-22); and 
presenting on a display of the first electronic device a graphical representation of BOG activity level for each BOG of the plurality of BOGs (Figs. 3D, col. 10 ll. 51-58 (“The display mechanism 307 provides a display 370 that may be used by observer/instructor 22 on computer platform 26. The display 370 is described with reference to FIGS. 3D and 3E.”), col. 13 ll. 66 - col. 14 l. 7 (“During execution of the cyber warfare training exercise 330, the ATTEST program 200 may provide a local display of representations of the cyber warfare attack. Turning to FIG. 3D, display 370 .  
Concerning claim 2, Donovan discloses The method of claim 1, where the BOG activity level is determined from interactions between students of each BOG or from interactions with the shared BOG workspace (col. 6 ll. 8-12 (“the ATTEST program 200 then computes an event score as a sum of the product of the weight and the positive score for each correct action and the negative score for each incorrect action; and computes a cumulative event score by summing events scores for each injected event.”) The event score is an activity level, which uses the actions of each group member as inputs from their electronic devices into the shared workspace.).  
Concerning claim 3, Donovan discloses The method of claim 1, where the BOG activity level is a measure of the amount of communication between the plurality of students of the BOGs (Fig. 5, col. ll. (“Accurate evaluate group performance evaluation requires an adaptive learning system that correlates the prior experience of individual team members, the communication/collaboration between team members, and the performance of individual team members.”), col. ll. (“the ATTEST system may use advanced language processing technologies to track and evaluate trainee communications and may correlate the trainee communications with changes in state of the exercise environment. Thus, the ATTEST system provides tools to allow instructors to analyze student communication and to understand how students interact and self-organize to solve problems.”), col. 19 ll. 10-30, col. ll. (“The A&R module 500 a supports trainee group and individual trainee performance assessments by incorporating the results of the trainee group as a whole, as well as individual trainee .  
Concerning claim 4, Donovan discloses The method of claim 3, where the communication is by talking as determined from the each electronic device's microphone or by texting between electronic devices (Fig. 5 (text parser and natural language mechanism 522), col. ll. (“The A&R module 500 a includes data extractor component 520, which in turn includes text parser and natural language device 522.”) The ATTEST system analyzes text exchanged by the team members. col. 17 l. 65 – col. 18 l. 8 (“As implemented on the media device 50, the external agents 305 a may collect … voice communications over the microphone 56 a and the speaker/headset 56 b … The capture, processing, and analysis of the data are described in more detail with respect to other elements of the ATTEST program 200.”))  
Concerning claim 6, Donovan discloses The method of claim 3, where the BOG activity level is a measure of the amount of cursor activity in a shared document (col. 17 l. 65 – col. 18 l. 8 (“As implemented on the media device 50, the external agents 305 a may collect keystroke information, cursor movement information, … The capture, processing, and analysis of the data are described in more detail with respect to other elements of the ATTEST program 200.”)).  
Concerning claim 8, Donovan discloses The method of claim 1, where the BOG activity level is determined from the use of group chat (col. 18 ll. 30-44 (“The VPN tools include text and voice chat rooms, SMS (text) messaging, video calling, searchable chat history, and file storage though the virtual machines 340.”), Fig. 5 (text parser and natural language mechanism 522), col. ll. (“The A&R module 500 a includes data extractor component 520, which in turn includes text parser and natural language device 522.”) The ATTEST system .  
Concerning claim 17, Donovan discloses An apparatus for monitoring a plurality of breakout groups (BOGs) of an active-learning class (col. 3 ll. 23-38 (“The ATTEST system is a collaborative learning and assessment framework that … provides a structure for monitoring and analyzing trainee performance and communication during group training exercises.”), col. 4 ll. 14-16)  using a plurality of electronic devices in a computer network (Fig. 1A, col. 4 ll. 11-14 (“The trainees 30 may operate media devices 50 to communicate with each other and with structural training elements of the ATTEST system 100.”)), where the plurality of electronic devices includes a first electronic device operated by an instructor (Figs. 3D-E col. 10 ll. 51-58 (“The display mechanism 307 provides a display 370 that may be used by observer/instructor 22 on computer platform 26.”)), a plurality of second electronic devices each operated by a student of a plurality of students (Fig. 1A, col. 4 ll. 11-14 (“The trainees 30 may operate media devices 50 to communicate with each other and with structural training elements of the ATTEST system 100.”)), and one or more servers (Fig. 3B (Servers 310B), col. 3 ll. 7-9 (“Shared exercise resources, such as servers, are accessed by every student using the same credentials.”), col. 13 ll. 32-36), where each BOG of the plurality of BOGs includes a plurality of students (col. 4 ll. 14-17 (“The trainees 30 may be organized into one or more groups—as shown in FIG. 1A, the trainees 30 are organized into two groups, 32 and 34. In an aspect, individual trainees 30 may belong to only one of the groups 32 and 34.”)), and where the monitoring is performed by the instructor (col. 10 ll. 51-58 (“The display mechanism 307 provides a display 370 that may be used by observer/instructor 22 on computer platform 26. The display 370 is described with reference to FIGS. 3D and 3E. The evaluation mechanism 308 may be used to provide real-, said apparatus comprising: 
one or more processors of at least one electronic device of the plurality of electronic devices (Fig. 1B (processor station 110), col. 5 ll. 4-15, col. 32 ll. 61-66) programmed to for each BOG of the plurality of BOGs, determine a BOG activity level over the computer network (col 6, ll. 2-10(“In an embodiment, the ATTEST program 200 further operates to evaluate performance of the trainee group 32 by assessing trainee group performance after each injectable event, including, for each correct action, determining a timing of the corresponding action taken and applying a weight to the correct action.”) from the activity of each student's electronic device during the BOG (col. 6 ll. 8-12 (“the ATTEST program 200 then computes an event score as a sum of the product of the weight and the positive score for each correct action and the negative score for each incorrect action; and computes a cumulative event score by summing events scores for each injected event.”) The event score is an activity level, which uses the actions of each group member as inputs.), and present on a display of the first electronic device a graphical representation of BOG activity level for each BOG of the plurality of BOGs (Figs. 3D, col. 10 ll. 51-58 (“The display mechanism 307 provides a display 370 that may be used by observer/instructor 22 on computer platform 26. The display 370 is described with reference to FIGS. 3D and 3E.”), col. 13 ll. 66 - col. 14 l. 7 (“During execution of the cyber warfare training exercise 330, the ATTEST program 200 may provide a local display of representations of the cyber warfare attack. Turning to FIG. 3D, display 370 presents three such representations: an interactive visual .  
Concerning claim 18, Donovan discloses The apparatus of claim 17, where the BOG activity level is determined from interactions between students of each BOG or from interactions with the shared BOG workspace (col. 6 ll. 8-12 (“the ATTEST program 200 then computes an event score as a sum of the product of the weight and the positive score for each correct action and the negative score for each incorrect action; and computes a cumulative event score by summing events scores for each injected event.”) The event score is an activity level, which uses the actions of each group member as inputs from their electronic devices into the shared workspace.).  
Concerning claim 19, Donovan discloses The apparatus of claim 17, where the BOG activity level is a measure of the amount of communication between the plurality of students of the BOGs  (Fig. 5, col. ll. (“Accurate evaluate group performance evaluation requires an adaptive learning system that correlates the prior experience of individual team members, the communication/collaboration between team members, and the performance of individual team members.”), col. ll. (“the ATTEST system may use advanced language processing technologies to track and evaluate trainee communications and may correlate the trainee communications with changes in state of the exercise environment. Thus, the ATTEST system provides tools to allow instructors to analyze student communication and to understand how students interact and self-organize to solve problems.”), col. 19 ll. 10-30, col. ll. (“The A&R module 500 a supports trainee group and individual trainee performance assessments by incorporating the results of the trainee group as a whole, as well as individual trainee .  
Concerning claim 20, Donovan discloses The apparatus of claim 19, where the communication is by talking as determined from the each electronic device's microphone or by texting between electronic devices (Fig. 5 (text parser and natural language mechanism 522), col. ll. (“The A&R module 500 a includes data extractor component 520, which in turn includes text parser and natural language device 522.”) The ATTEST system analyzes text exchanged by the team members. col. 17 l. 65 – col. 18 l. 8 (“As implemented on the media device 50, the external agents 305 a may collect … voice communications over the microphone 56 a and the speaker/headset 56 b … The capture, processing, and analysis of the data are described in more detail with respect to other elements of the ATTEST program 200.”)).  
Concerning claim 22, Donovan discloses The apparatus of claim 19, where the BOG activity level is a measure of the amount of cursor activity in a shared document (col. 17 l. 65 – col. 18 l. 8 (“As implemented on the media device 50, the external agents 305 a may collect keystroke information, cursor movement information, … The capture, processing, and analysis of the data are described in more detail with respect to other elements of the ATTEST program 200.”)).  
Concerning claim 24, Donovan discloses The apparatus of claim 17, where the BOG activity level is determined from the use of group chat (col. 18 ll. 30-44 (“The VPN tools include text and voice chat rooms, SMS (text) messaging, video calling, searchable chat history, and file storage though the virtual machines 340.”), Fig. 5 (text parser and natural language mechanism 522), col. ll. (“The A&R module 500 a includes data extractor component 520, which in turn includes text parser and natural language device 522.”) The ATTEST system .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Paletz, Susanna, “A New Metric for Assessing Group Level Participation in Fluid Teams,” Published in: 2009 Atlanta Conference on Science and Innovation Policy (“Paletz”). Alternatively, Claims 5, 7, 21, and 23 is/are rejected under 35 U.S.C. 103 as being Donovan in view of Paletz and further in view of U.S. Patent Pub. No. 20170039873 (“Wantanabe”).
Concerning claim 5, Donovan discloses The method of claim 3, and tracking communication and maintenance of a chat history (col. 18 ll. 30-44), but does not expressly disclose where the BOG activity level is the amount of talking by the most talkative member of the BOG divided by the average amount of the talking by all of the other members of the BOG. Paletz teaches this limitation. (p. 2 (“In settings where information is not experimentally manipulated, researchers often rely on measuring equality of communication, specifically by measuring the standard deviation of number of remarks or word count (e.g., [15], [20]). The larger the standard deviation, the more inequality in how much each individual spoke, and the more likely that one person dominated over the others. These measures are useful in that they are easy to calculate, given information about who said how many words or utterances. This measure is predicated, however, on group size being stable.”) Where a group size is stable an activity level showing equity of contribution levels may be determined by measuring the standard deviation of number of remarks or word count of each participant. The standard deviation requires determining the amount of talking by the most talkative member along with the average amount of talking and dividing by the group size. Further, it would have been obvious to a person of ordinary skill in the art that many different mathematical models could be used to approximate the equality of group contributions.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for addition of a mathematical formula for determining the equality of group interaction as described in Paletz. Since both references teach methods and systems for monitoring and reporting on group interaction the references are from the same field  
To the extent Donovan as modified by Paletz does not disclose divided by the average amount, Wantanabe teaches this limitation. (¶ [0051] (“the vocabulary builder application 208 may determine the learner's diligence level by dividing the ratio by an average duration of time between a marking of the one or more chunks of the personal vocabulary profile of the learner as unstable chunks and the changing of the marking of the one or more chunks from being marked as unstable chunks to being marked as stable chunks”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan to determine a group diligence or activity level using a mathematical formula where diligence determination requires dividing by an indication of the average user’s diligence as described in Wantanabe. Since both references teach methods and systems for monitoring and reporting on diligence in an educational program the references are from the same field of endeavor. A POSITA would have been motivated to combine Donovan and Wantanabe because Donovan teaches the use of “advanced language processing to evaluate team performance” and the desirability of providing “instructors with a clear, objective measure of a trainee group's performance.” (col. 3 ll. 50-58) These teachings would motivate a POSITA 
Concerning claim 7, Donovan discloses The method of claim 6. Donovan discloses measuring cursor activity level to determine a group activity level (col. 17 l. 65 – col. 18 l. 8) but does not expressly disclose where the measure is an amount of … activity in a shared document by a most active member of the BOG divided by an average amount of … activity by the other members of the BOG, but Paletz teaches this limitation. (p. 2 (“In settings where information is not experimentally manipulated, researchers often rely on measuring equality of communication, specifically by measuring the standard deviation of number of remarks or word count (e.g., [15], [20]). The larger the standard deviation, the more inequality in how much each individual spoke, and the more likely that one person dominated over the others. These measures are useful in that they are easy to calculate, given information about who said how many words or utterances. This measure is predicated, however, on group size being stable.”) Where a group size is stable an activity level showing equity of contribution levels, such as through cursor movement, may be determined by measuring the standard deviation of number of remarks or word count of each participant. The standard deviation requires determining the amount of talking by the most talkative member along with the average amount of talking and dividing by the group size. Further, it would have been obvious to a person of ordinary skill in the art that many different mathematical models could be used to approximate the equality of group contributions.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  
To the extent Donovan as modified by Paletz does not disclose divided by the average amount, Wantanabe teaches this limitation. (¶ [0051] (“the vocabulary builder application 208 may determine the learner's diligence level by dividing the ratio by an average duration of time between a marking of the one or more chunks of the personal vocabulary profile of the learner as unstable chunks and the changing of the marking of the one or more chunks from being marked as unstable chunks to being marked as stable chunks”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan to determine a group diligence or activity level using a mathematical formula where diligence determination requires dividing by an indication of the average user’s diligence as described in Wantanabe. Since both references teach methods and systems for monitoring and reporting on diligence in an educational program the references are 
Concerning claim 21, Donovan discloses The apparatus of claim 19, and tracking communication and maintenance of a chat history (col. 18 ll. 30-44), but does not expressly disclose where the BOG activity level is the amount of talking by the most talkative member of the BOG divided by the average amount of the talking by all of the other members of the BOG.  Paletz teaches this limitation. (p. 2 (“In settings where information is not experimentally manipulated, researchers often rely on measuring equality of communication, specifically by measuring the standard deviation of number of remarks or word count (e.g., [15], [20]). The larger the standard deviation, the more inequality in how much each individual spoke, and the more likely that one person dominated over the others. These measures are useful in that they are easy to calculate, given information about who said how many words or utterances. This measure is predicated, however, on group size being stable.”) Where a group size is stable an activity level showing equity of contribution levels may be determined by measuring the standard deviation of number of remarks or word count of each participant. The standard deviation requires determining the amount of talking by the most talkative member along with the average amount of talking and dividing by the group size. Further, it would have been  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for addition of a mathematical formula for determining the equality of group interaction as described in Paletz. Since both references teach methods and systems for monitoring and reporting on group interaction the references are from the same field of endeavor. A POSITA would have been motivated to combine Donovan and Paletz because Donovan teaches the use of “advanced language processing to evaluate team performance” and the desirability of providing “instructors with a clear, objective measure of a trainee group's performance.” (col. 3 ll. 50-58) These teachings would motivate a POSITA to use a mathematical formula to evaluate group communication and provide consistent and objective evaluations. Paletz teaches two formulas that a POSITA may use or vary to determine the equality of contributions from group members. This is desirable to ascertain because equality of participation is an important factor in the success of multidisciplinary teams (Paletz at Abstract). 
To the extent Donovan as modified by Paletz does not disclose divided by the average amount, Wantanabe teaches this limitation. (¶ [0051] (“the vocabulary builder application 208 may determine the learner's diligence level by dividing the ratio by an average duration of time between a marking of the one or more chunks of the personal vocabulary profile of the learner as unstable chunks and the changing of the marking of the one or more chunks from being marked as unstable chunks to being marked as stable chunks”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan to determine a group diligence or activity level using a mathematical formula where diligence determination requires dividing by an indication of the 
Concerning claim 23, Donovan discloses The apparatus of claim 22. Donovan discloses measuring cursor activity level to determine a group activity level (col. 17 l. 65 – col. 18 l. 8) but does not expressly disclose where the measure is an amount of cursor activity in a shared document by a most active member of the BOG divided by an average amount of cursor activity by the other members of the BOG, but Paletz teaches this limitation. (p. 2 (“In settings where information is not experimentally manipulated, researchers often rely on measuring equality of communication, specifically by measuring the standard deviation of number of remarks or word count (e.g., [15], [20]). The larger the standard deviation, the more inequality in how much each individual spoke, and the more likely that one person dominated over the others. These measures are useful in that they are easy to calculate, given information about who said how many words or utterances. This measure is predicated, however, on group size being stable.”) Where a group size is stable an activity level showing equity of contribution levels, such as through cursor movement, may be determined by measuring the standard deviation of  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using cursor movement to determine group activity level in Donovan for addition of a mathematical formula for determining the equality of group interaction as described in Paletz. Since both references teach methods and systems for monitoring and reporting on group interaction the references are from the same field of endeavor. A POSITA would have been motivated to combine Donovan and Paletz because Donovan teaches the use of “advanced language processing to evaluate team performance” and the desirability of providing “instructors with a clear, objective measure of a trainee group's performance.” (col. 3 ll. 50-58) These teachings would motivate a POSITA to use a mathematical formula to evaluate group communication and provide consistent and objective evaluations. Paletz teaches two formulas that a POSITA may use or vary to determine the equality of contributions from group members. This is desirable to ascertain because equality of participation is an important factor in the success of multidisciplinary teams (Paletz at Abstract). 
To the extent Donovan as modified by Paletz does not disclose divided by the average amount, Wantanabe teaches this limitation. (¶ [0051] (“the vocabulary builder application 208 may determine the learner's diligence level by dividing the ratio by an average duration of time between a marking of the one or more chunks of the personal vocabulary profile of the learner as unstable chunks and the changing of the marking of the one or more chunks from being marked .
Claims 9-10 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of U.S. Patent Pub, No. 20200153915 (“Jain”).
Concerning claim 9, Donovan discloses The method of claim 1. Donovan discloses measuring correct and incorrect actions to determine group activity level (col. 6 ll. 8-12) but does not expressly disclose where the BOG activity level is determined from answers to quizzes by students of the BOG.  However, Jain teaches this limitation (¶ [003], [0094], ¶ [0117]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for addition of quiz questions and answers to determine the activity level as described in Jain. Since both references 
Concerning claim 10, Donovan discloses The method of claim 1. Donovan discloses measuring correct and incorrect actions to determine group activity level (col. 6 ll. 8-12) but does not expressly disclose where the BOG activity level is determined from how many times students of the BOG have asked questions in class.  However, Jain teaches this limitation (Table 1 (participants … asking a question) , ¶ [0051], ¶ [0069] (“engagement module 142 determines a respective engagement score for each participant in an online session. For instance, indicators of user actions obtained by monitoring module 136, such as listed in Table 1, for each participant are each assigned a respective weight by engagement module 142.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for monitoring group members asking questions, specifically, as taught in Jain in addition to monitoring communication generally. Since both references teach methods and systems for monitoring and reporting on education of students the references are from the same field of endeavor. A POSITA would have been motivated to combine Donovan and Jain because Donovan already intelligently monitors communication by group members and would therefore already give group members credit for 
Concerning claim 25, Donovan discloses The apparatus of claim 17. Donovan discloses measuring correct and incorrect actions to determine group activity level (col. 6 ll. 8-12) but does not expressly disclose where the BOG activity level is determined from answers to quizzes by students of the BOG.  However, Jain teaches this limitation (¶ [003], ¶ [0094], ¶ [0117]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for addition of quiz questions and answers to determine the activity level as described in Jain. Since both references teach methods and systems for monitoring and reporting on education of students the references are from the same field of endeavor. A POSITA would have been motivated to combine Donovan and Jain because quiz questions could be predictably integrated to the system of Donovan into some or all of the teaching scenarios to allow group participants to provide answers. Further, a POSITA would have been motivated to add quiz questions and to grade responses to provide an additional way to determine the group knowledge and activity level. Although express questions are not disclosed a person of ordinary skill would understand that some teaching and testing is more effectively presented with an express quiz question.  
Concerning claim 26, Donovan discloses The apparatus of claim 17. Donovan discloses measuring correct and incorrect actions to determine group activity level (col. 6 ll. 8-12) but does not expressly disclose where the BOG activity level is determined from how many times students of the BOG have asked questions in class.  However, Jain teaches this limitation .  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for monitoring group members asking questions, specifically, as taught in Jain in addition to monitoring communication generally. Since both references teach methods and systems for monitoring and reporting on education of students the references are from the same field of endeavor. A POSITA would have been motivated to combine Donovan and Jain because Donovan already intelligently monitors communication by group members and would therefore already give group members credit for asking questions. In addition the algorithms in Donovan could easily and predictably be updated to identify questions and provide a particular weight for asking questions as taught in Jain. Further, a POSITA would have been motivated to measure activity level by questions asked, in addition to correct actions, to provide students and their group credit for participation.  
Claims 11 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Paletz.
Concerning claim 11, Donovan discloses The method of claim 1, and tracking communication and maintenance of a chat history (col. 18 ll. 30-44), but does not expressly disclose where the BOG activity level is determined from the variance in talking between students of the BOG.  Paletz teaches this limitation. (p. 2 (“In settings where information is not experimentally manipulated, researchers often rely on measuring equality of communication, specifically by measuring the standard deviation of number of remarks or word count (e.g., [15],  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for addition of a mathematical formula for determining the equality of group interaction as described in Paletz. Since both references teach methods and systems for monitoring and reporting on group interaction the references are from the same field of endeavor. A POSITA would have been motivated to combine Donovan and Paletz because Donovan teaches the use of “advanced language processing to evaluate team performance” and the desirability of providing “instructors with a clear, objective measure of a trainee group's performance.” (col. 3 ll. 50-58) These teachings would motivate a POSITA to use a mathematical formula to evaluate group communication and provide consistent and objective evaluations. Paletz teaches two formulas that a POSITA may use or vary to determine the equality of contributions from group members. This is desirable to ascertain because equality of participation is an important factor in the success of multidisciplinary teams (Paletz at Abstract).
Concerning claim 27, Donovan discloses The apparatus of claim 17, and tracking communication and maintenance of a chat history (col. 18 ll. 30-44), but does not expressly disclose where the BOG activity level is determined from the variance in talking between students of the BOG.  Paletz teaches this limitation. (p. 2 (“In settings where information is not  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for addition of a mathematical formula for determining the equality of group interaction as described in Paletz. Since both references teach methods and systems for monitoring and reporting on group interaction the references are from the same field of endeavor. A POSITA would have been motivated to combine Donovan and Paletz because Donovan teaches the use of “advanced language processing to evaluate team performance” and the desirability of providing “instructors with a clear, objective measure of a trainee group's performance.” (col. 3 ll. 50-58) These teachings would motivate a POSITA to use a mathematical formula to evaluate group communication and provide consistent and objective evaluations. Paletz teaches two formulas that a POSITA may use or vary to determine the equality of contributions from group members. This is desirable to ascertain because equality of participation is an important factor in the success of multidisciplinary teams (Paletz at Abstract).

2-14, 16, 28-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of PCT Patent Pub. No. WO2015042575A1 (“Schaefer”).
Concerning claim 12, Donovan discloses The method of claim 1. Donovan discloses determining BOG activity levels and setting thresholds to rate the different activity levels (col. 6 ll. 2-21), but does not expressly disclose further comprising: forming a one-to-one map between BOG activity level and a color, where the graphical representation includes equally sized geometric shapes for each BOG of the plurality of BOGs, and where the geometric shape for each BOG of the plurality of BOGs is coded with the color as mapped from the BOG activity level. Schaefer teaches this limitation (Fig. 6, p. 8, ll. 10-14 (“in Figure 6, each student may be displayed as a color coded desk 604. The color coding of each desk may be configured to correspond to a grade or student performance rating assigned to each student by a user.”), p. 10 ll. 1-5 describing the color coding by performance level, Fig. 15 p. 11 ll. 4-10 (“in Figure 15. Such a display may comprise a color coded indication of performance level 1502, student name and picture 1504, and a selectable option for additional detail for each student 1506.”), Both figures 6 and 15 show display embodiments where each student has an equally sized geometric shape (desk shapes in figure 6 and bars in figure 15) and the shapes are color coded according to the level of each student.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for addition of a color-coded display of all monitored groups as equal sized objects as taught in Schaefer. Since both references teach methods and systems for monitoring and reporting on education of students the references are from the same field of endeavor. A POSITA would have been motivated to combine Donovan and Schaefer because the display of Schaefer as shown in figures 6 or 15 could have been predictably added to the system 

Concerning claim 13, Donovan discloses The method of claim 12. Donovan discloses determining and displaying BOG activity levels, but does not expressly disclose further comprising labeling each graphical representation with the name of the corresponding BOG or the name of at least one student of the corresponding BOG. Schaefer teaches this limitation (Fig. 6, p. 8, ll. 10-14 (“in Figure 6, each student may be displayed as a color coded desk 604. The color coding of each desk may be configured to correspond to a grade or student performance rating assigned to each student by a user.”), p. 10 ll. 1-5 describing the color coding by performance level, Fig. 15 p. 11 ll. 4-10 (“in Figure 15. Such a display may comprise a color coded indication of performance level 1502, student name and picture 1504, and a selectable option for additional detail for each student 1506.”), Both figures 6 and 15 show display embodiments where each students color coded shape is labeled with the name of the student. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for addition of a display of all monitored groups identified by name as taught in Schaefer. Since both references teach methods and systems for monitoring and reporting on education of students the references are from the same field of endeavor. A POSITA would have been motivated to combine Donovan and Schaefer because the display of Schaefer as shown in figures 6 or 15 could have been predictably added to the system of Donovan to provide data on monitored groups by simply substituting a list of students for a list of student groups. Further, a POSITA would have been  Finally, a POSITA would require a screen displaying levels of all groups to include an identifier, such as a name as suggested by Schaefer, to usefully determine which groups are succeeding and which groups need help.
Concerning claim 14, Donovan discloses The method of claim 1. Donovan discloses determining and displaying BOG activity levels, but does not expressly disclose further comprising, accepting a selection on the instructor's electronic device of one BOG of the plurality of BOGs, and providing, on the instructor's electronic device. Schaefer teaches this limitation (Fig. 15 p. 11 ll. 4-10 (“in Figure 15. Such a display may comprise a color coded indication of performance level 1502, student name and picture 1504, and a selectable option for additional detail for each student 1506.”), Figure 15 shows a display embodiment where each students color coded shape is labeled with the name of the student and is selectable for viewing detailed information on the student selected. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for addition of a display of all monitored groups identified by name and selectable for more detailed viewing as taught in Schaefer. Since both references teach methods and systems for monitoring and reporting on education of students the references are from the same field of endeavor. A POSITA would have been motivated to combine Donovan and Schaefer because the display of Schaefer as shown in figure 15 could have been predictably added to the system of Donovan to provide data on monitored groups by simply substituting a list of students for a list of student groups. Further, a POSITA would have been motivated to add a link to the detailed page for each BOG from the single screen for reviewing all monitored   
Concerning claim 16, Donovan discloses The method of claim 1, where the instructor's electronic device is operable for selecting a BOG of the plurality of BOGs and automatically visit a selected BOG ((col. 10 ll. 51-58 (“The display mechanism 307 provides a display 370 that may be used by observer/instructor 22 on computer platform 26. The display 370 is described with reference to FIGS. 3D and 3E. The evaluation mechanism 308 may be used to provide real-time, local evaluation (e.g., at control platform 26—see FIG. 3D) of a trainee group 32 or an individual trainee 30 during execution of a training exercise 330.”), col. 13 ll. 66 - col. 14 l. 7 (“During execution of the cyber warfare training exercise 330, the ATTEST program 200 may provide a local display of representations of the cyber warfare attack. Turning to FIG. 3D, display 370 presents three such representations: an interactive visual representation 371 of the scenario script, a training exercise timeline 373, and a trainee action display 375.”) The instructor’s display can be used to visit and observe the activity in a BOG in real time.).  To the extent Donovan does not disclose where the instructor's electronic device is operable for selecting a BOG of the plurality of BOGs and automatically visit a selected BOG, Schaefer teaches this limitation (Fig. 15 p. 11 ll. 4-10 (“in Figure 15. Such a display may comprise a color coded indication of performance level 1502, student name and picture 1504, and a selectable option for additional detail for each student 1506.”), Figure 15 shows a display embodiment where each students color coded shape is labeled with the name of the student and is selectable for viewing detailed information on the student selected. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for addition of a display of all monitored groups identified by  
 Concerning claim 28, Donovan discloses The apparatus of claim 17. Donovan discloses determining BOG activity levels and setting thresholds to rate the different activity levels (col. 6 ll. 2-21), but does not expressly disclose further comprising: forming a one-to-one map between BOG activity level and a color, where the graphical representation includes equally sized geometric shapes for each BOG of the plurality of BOGs, and where the geometric shape for each BOG of the plurality of BOGs is coded with the color as mapped from the BOG activity level. Schaefer teaches this limitation (Fig. 6, p. 8, ll. 10-14 (“in Figure 6, each student may be displayed as a color coded desk 604. The color coding of each desk may be configured to correspond to a grade or student performance rating assigned to each student by a user.”), p. 10 ll. 1-5 describing the color coding by performance level, Fig. 15 p. 11 ll. 4-10 (“in Figure 15. Such a display may comprise a color coded indication of performance level 1502, student name and picture 1504, and a selectable option for additional detail for each student 1506.”), Both figures 6 and 15 show display embodiments where each student has an equally sized geometric shape (desk shapes in figure 6 and bars in figure 15) and the shapes are   
Concerning claim 29, Donovan discloses The apparatus of claim 28. Donovan discloses determining and displaying BOG activity levels, but does not expressly disclose further comprising labeling each graphical representation with the name of the corresponding BOG or the name of at least one student of the corresponding BOG. Schaefer teaches this limitation (Fig. 6, p. 8, ll. 10-14 (“in Figure 6, each student may be displayed as a color coded desk 604. The color coding of each desk may be configured to correspond to a grade or student performance rating assigned to each student by a user.”), p. 10 ll. 1-5 describing the color coding by performance level, Fig. 15 p. 11 ll. 4-10 (“in Figure 15. Such a display may comprise a color coded indication of performance level 1502, student name and picture 1504, and a selectable option for additional detail for each student 1506.”), Both figures 6 and 15 show display embodiments where each students color coded shape is labeled with the name of the student. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing  Finally, a POSITA would require a screen displaying levels of all groups to include an identifier, such as a name as suggested by Schaefer, to usefully determine which groups are succeeding and which groups need help.  
Concerning claim 30, Donovan discloses The apparatus of claim 17. Donovan discloses determining and displaying BOG activity levels, but does not expressly disclose further comprising, accepting a selection on the instructor's electronic device of one BOG of the plurality of BOGs, and providing, on the instructor's electronic device. Schaefer teaches this limitation (Fig. 15 p. 11 ll. 4-10 (“in Figure 15. Such a display may comprise a color coded indication of performance level 1502, student name and picture 1504, and a selectable option for additional detail for each student 1506.”), Figure 15 shows a display embodiment where each students color coded shape is labeled with the name of the student and is selectable for viewing detailed information on the student selected. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan for addition of a display of all monitored groups identified by name and  
Concerning claim 32, Donovan discloses The apparatus of claim 17, where the instructor's electronic device is operable for selecting a BOG of the plurality of BOGs and automatically visit a selected BOG((col. 10 ll. 51-58 (“The display mechanism 307 provides a display 370 that may be used by observer/instructor 22 on computer platform 26. The display 370 is described with reference to FIGS. 3D and 3E. The evaluation mechanism 308 may be used to provide real-time, local evaluation (e.g., at control platform 26—see FIG. 3D) of a trainee group 32 or an individual trainee 30 during execution of a training exercise 330.”), col. 13 ll. 66 - col. 14 l. 7 (“During execution of the cyber warfare training exercise 330, the ATTEST program 200 may provide a local display of representations of the cyber warfare attack. Turning to FIG. 3D, display 370 presents three such representations: an interactive visual representation 371 of the scenario script, a training exercise timeline 373, and a trainee action display 375.”) The instructor’s display can be used to visit and observe the activity in a BOG in real time.).  To the extent Donovan does not disclose where the instructor's electronic device is operable for selecting a BOG of the plurality of BOGs and automatically visit a selected BOG, Schaefer . 

Claims 15 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of US Patent Pub. No. 20180062921 (“Jones”).
Concerning claim 15, Donovan discloses The method of claim 1. Donovan discloses an instructor’s electronic device to observe BOGs, but does not expressly disclose where the instructor's electronic device is operable to move a student from one BOG to another BOG.  Jones teaches this limitation ([0058] (“The teacher or administrator can create user groups and   
Concerning claim 31, Donovan discloses The apparatus of claim 17. Donovan discloses an instructor’s electronic device to observe BOGs, but does not expressly disclose where the instructor's electronic device is operable to move a student from one BOG to another BOG.  Jones teaches this limitation ([0058] (“The teacher or administrator can create user groups and move students between various user groups in an example.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donovan to allow an instructor to move a student between various user groups as taught in Jones. Since both references teach methods and systems for monitoring and reporting on education of students the references are from the same field of endeavor. A POSITA would have been motivated to combine Donovan and Jones because assignment and moving students in groups could have been predictably added to the system of Donovan in addition to training and monitoring groups of students. Further, a POSITA would .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Pub. No. 20190130777 (“Dey”) teaches  techniques for evaluating participant contributions in collaborative environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
June 18, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715